Lawrence, J.
When this application was first presented to me, my attention was not called to the provisions of section 1241 of the Code of Civil Procedure, nor to the case of Howe v. Howe, 5 Weekly Dig. p. 460. Under that section it would appear that the plaintiff’s counsel is right in contending that where a counsel fee, disbursements and' costs, are awarded to the plaintiff’s attorney in the final decree on an action for divorce, they may be enforced by attachment, particularly where an execution therefor has been returned unsatisfied. And see Mr. Throop’s note to section.